

116 S5081 IS: Big Oil Bailout Prevention Unlimited Liability Act of 2020
U.S. Senate
2020-12-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 5081IN THE SENATE OF THE UNITED STATESDecember 21, 2020Mr. Menendez (for himself, Mr. Booker, Mr. Blumenthal, Mr. Reed, Mr. Markey, Ms. Klobuchar, Mrs. Feinstein, Mr. Merkley, Mr. Durbin, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo amend the Oil Pollution Act of 1990 to require oil polluters to pay the full cost of oil spills, and for other purposes.1.Short titleThis Act may be cited as the Big Oil Bailout Prevention Unlimited Liability Act of 2020.2.Removal of limits on liability for offshore
 facilitiesSection 1004(a)(3) of the Oil Pollution Act of 1990 (33 U.S.C. 2704(a)(3)) is amended by striking plus $75,000,000 and inserting and the liability of the responsible party under section 1002.